                    Case 2:19-cv-01731-APG-BNW Document 51
                                                        50 Filed 04/15/21
                                                                 04/12/21 Page 1 of 2



               1    DEVERIE J. CHRISTENSEN, ESQ.
                    Nevada Bar No. 6596
               2    JOSHUA A. SLIKER, ESQ.
                    Nevada Bar No. 12493
               3    JACKSON LEWIS P.C.
                    300 South Fourth Street, Suite 900
               4    Las Vegas, Nevada 89101
                    Telephone: (702) 921-2460
               5    Facsimile: (702) 921-2461
                    Email: deverie.christensen@jacksonlewis.com
               6    Email: joshua.sliker@jacksonlewis.com

               7    Attorneys for Defendant
                    Ramparts, LLC.
               8
                                                   UNITED STATES DISTRICT COURT
               9
                                                         DISTRICT OF NEVADA
              10
                     BRYANT LECHUGA,                                       Case No. 2:19-cv-01731-APG-BNW
              11
                                      Plaintiff,
              12
                              vs.
              13                                                                  JOINT STATUS REPORT
                     RAMPARTS, LLC, a Nevada Limited Liability
              14     Company; DOES I-X; and ROE Business
                     Entities I-X,
              15
                                      Defendants.
              16

              17            Defendant Ramparts, LLC (“Defendant”), by and through its counsel Jackson Lewis P.C.,

              18    and Plaintiff Bryant Lechuga (“Plaintiff”), by and through his counsel Kemp & Kemp, hereby

              19    submit the following Joint Status Report pursuant to the Court’s Order (ECF No. 49) regarding status

              20    of the parties settlement efforts:

              21             1.      Plaintiff intends to sign the Settlement Agreement, without the disputed language,

              22    on April 13, 2021.

              23             2.      The parties request that the Court continue the stay of all case deadlines, including

              24    dispositive motions, for twenty-one (21) days.

              25    ///

              26    ///

              27    ///

              28    ///

JACKSON LEWIS P.C
   LAS VEGAS                                                           1
                    Case 2:19-cv-01731-APG-BNW Document 51
                                                        50 Filed 04/15/21
                                                                 04/12/21 Page 2 of 2



                1

                2            3.       The parties further request that the Court set a status check for twenty-one (21) days

                3   for the settlement conditions to be satisfied and dismissal paperwork to be filed with the Court.

                4            Dated this 12th day of April, 2021.

                5     KEMP & KEMP                                           JACKSON LEWIS P.C.
                6
                      /s/ James P. Kemp                                     /s/ Joshua A. Sliker
                7     James P. Kemp, Bar #6375                              Deverie J. Christensen, Bar #6596
                      7435 West Azure Drive, Suite 110                      Joshua A. Sliker, Bar #12493
                8     Las Vegas, Nevada 89130                               300 S. Fourth Street, Suite 900
                                                                            Las Vegas, Nevada 89101
                9
                      Attorneys for Plaintiff                               Attorneys for Defendant
              10

              11
                    4851-2392-1893, v. 1
              12

              13                                               ORDER
              14

              15    Based on the parties' joint status report IT IS ORDERED that by May 7, 2021, the parties
                    must file either dismissal documents or a joint status report concerning the status of
              16    settlement.
              17
                                                                        IT IS SO ORDERED
              18
                                                                        DATED: 4:53 pm, April 15, 2021
              19
              20

              21                                                        BRENDA WEKSLER
                                                                        UNITED STATES MAGISTRATE JUDGE
              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C
   LAS VEGAS                                                            2
